Citation Nr: 1828333	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-31 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a right or left shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October1964 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the RO in Detroit, Michigan, which denied service connection for bilateral shoulder pain (a shoulder disorder) and a back disability.  In November 2015, the Veteran testified at a Board videoconference hearing from the VA medical clinic in Marquette, Michigan, before the undersigned Veterans Law Judge (VLJ) in Washington, DC.  The hearing transcript has been associated with the record.  

The appeal was previously before the Board in June 2016.  The June 2016 Board decision expanded the original claim for service connection for a bilateral shoulder disorder to include all bilateral shoulder and cervical spine (neck) disorders, consistent with how the Veteran detailed the nature of the current disability.  See Clemons v. Shinseki, 23 Vet. App.1, 5-6 (2009).  The Board remanded the claims for service connection for a cervical spine/bilateral shoulder disorder and service connection for a thoracolumbar spine disorder to associate outstanding service treatment records with the claims file and to obtain a VA examination and opinion.   Because the above referenced development has been completed, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the June 2016 Board Remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In a March 2017 rating decision, the RO granted service connection for degenerative disc disease of the thoracolumbar spine, which is a full grant of the benefits sought on appeal; therefore, service connection for a thoracolumbar spine disorder is no longer before the Board.  The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with degenerative disc disease and degenerative joint disease of the cervical spine (cervical spine disorder).  

2.  Symptoms of a cervical spine disorder were not chronic in service, were not continuous since service separation, and did not manifest to a compensable degree within one year of service separation. 

3.  The currently diagnosed cervical spine disorders were not incurred in service and are not etiologically related to service, including the perianal fistula surgery, lumbosacral spasm, or injury to the left rectus abdominis muscle in service.

4.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current right or left shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for a right or left shoulder disorder have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

April 2007 and May 2012 notice letters informed the Veteran of the evidence generally needed to support a claim for service connection, what actions the Veteran needed to undertake, how VA would assist in developing the claim, and informed the Veteran of disability rating and effective date criteria.  The April 2007 and May 2012 notices were issued to the Veteran prior to the relevant rating decision on appeal and prior to readjudication in the September 2013 statement if the case and the May 2017 supplemental statement of the case.  Therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini, 18 Vet. App. at 112.

The Veteran testified at a November 2015 Board hearing before the undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the November 2015 Board hearing, the VLJ advised the Veteran as to the issues on appeal, what was generally required for service connection, and suggested the importance of submitting medical evidence of a current shoulder disability or a nexus opinion relating current shoulder symptoms to a current shoulder diagnosis.  The VLJ also advised the Veteran to submit a medical nexus opinion relating a current shoulder disability and a current cervical spine disability to active service, including the alleged complications from a perianal fistula surgery, back spasms, or injury to the left rectus abdominis muscle in service.  Neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) and have not identified any prejudice in the conduct of the VLJ.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

VA has also satisfied the duty to assist the Veteran in developing the claims.  VA has made reasonable efforts to obtain relevant records of evidence.  Specifically, VA has associated service treatment records, private treatment records, VA treatment records, the relevant VA examination reports, the November 2015 Board hearing transcript, and the Veteran's lay statements with claims file.

VA satisfied its duty to obtain a medical examination and opinion when required.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided VA cervical spine and shoulder examinations (the reports of which have been associated with the claims file) in February 2017.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2017 VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered an opinion with supporting rationale.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in the appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires 
(1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran is currently diagnosed with degenerative disc disease and degenerative joint disease (as arthritis) of the cervical spine, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed below, the record does not reflect that the Veteran has a current right or left shoulder disability so the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 do not apply to the claim for service connection for a shoulder disorder. 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For a chronic disease such as degenerative joint disease of the thoracic spine, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury are shown at any later date, however remote, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d 1331 (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Cervical Spine Disorder

The Veteran generally contends that a cervical spine disorder and bilateral shoulder disorder began during service due to complications of an anal fistula surgical procedure.  Specifically, the Veteran contends that while lying on his abdomen during the April 1966 perianal fistula procedure, he was advised that he would feel a "little pinch," after which his "arms started thrashing around," he felt "electricity shooting out of his fingers," and felt like someone was trying to "remove his held from his shoulders."  The Veteran contends that the next thing he recalled was lying in his hospital bed with no feeling from the neck down for an unknown duration, which eventually resolved.  The Veteran contends that he has experienced nerve problems and spasms in the neck and shoulders since the surgical procedure without sustained relief from chiropractic care or massages.  

The Veteran also asserts that he fell on his back and was treated for back spasms in December 1965 during service, and he sustained an injury to the left abdominal wall due to heavy lifting in August 1968 during service.  See November 2015 Board hearing transcript, October 2013 VA Form 9, July 2007 Statement.

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran is currently diagnosed with degenerative disc disease and degenerative joint disease of the cervical spine with x-ray evidence of degenerative arthritis in the cervical spine.  See February 2017 VA examination report.

The weight of the evidence demonstrates that symptoms of a cervical spine disorder were not chronic in service.  The service treatment records do not reflect any complaints of, diagnosis of, or treatment for a cervical spine disorder during service.  Service treatment records reflect that the Veteran was diagnosed with and sought treatment for perianal fistula/abscess, cystic acne, and lumbosacral spasm during service.  See generally service treatment records.  With regard to complaints related to the spine, the record reflects that the Veteran sought treatment for lumbosacral spasm in December 1965 and was excused from exercise for 90 days, but did not mention any problems with spasm or other symptoms in the cervical spine (neck) while seeking treatment.  See December 1965 service treatment record. 

The April 1966 perianal fistula surgical report does not reflect any notation of the complications alleged during or after the fistulectomy procedure.  Service treatment records dated April 11, 1966, the date of the fistula surgical procedure, reflect that the Veteran was stable and afebrile post-operation, with moderate pain and minimal bleeding and drainage.  The discharge summary report dated April 29, 1966 shows that the Veteran underwent excision of an anal fistula under spinal anesthesia on April 11, 1966; the Veteran left the operation room in good condition; and the Veteran had an uneventful post-operative course.  Physical examination post-operation was negative except for the tender small drainage site above the rectal area.  On the fourth post-operative day, the Veteran was sent for a two week convalescent period, and was eventually discharged to outpatient treatment on April 29, 1966.  The surgical report reflects no mention of complications including alleged paralysis, thrashing of the arms, spasms in the neck, or any other abnormality other than pain and minimal bleeding and drainage from the incision site post-operation.  See April 1966 service treatment record. 

Service treatment records also reflect no complaints, diagnosis, or treatment of a cervical spine disorder during the two-year period of service following the perianal fistulectomy.  A service treatment record dated August 28, 1968, reflects that the Veteran sustained an injury to the left rectus abdominis muscle that was treated with medication and avoidance of lifting greater than 10 pounds for two weeks, but there was no mention of symptoms of a cervical spine disorder, to include pain and muscle spasms.  During the September 1968 service separation examination, the Veteran reported that his present health was good and he reported a history of rectal disease while denying a history of or current problems with arthritis, bone or joint deformity, recurrent back pain, and paralysis.  The spine and upper extremities were evaluated as clinically normal upon examination.  The military physician noted a nervous stomach in the past, sleep walking in childhood, a cyst excised from between the legs, acne vulgaris and scarring, appendectomy at age 12, and tonsillectomy at age 8, but that the Veteran denied all other pertinent medical or surgical history.  See September 1968 service treatment record.   

The lay and medical evidence weighs against a finding of continuous symptoms of arthritis in the cervical spine since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  As discussed above, service treatment records did not indicate any history, findings, or diagnosis of degenerative arthritis in the cervical spine.  The first evidence and symptoms of a cervical spine disorder is not shown until May 1976, approximately eight years after service separation when a May 1976 x-ray of the cervical spine showed minimal narrowing of the fourth cervical interspace and straightening of the normal lordotic curve, suggesting muscle spasm.  Approximately 10 years later, in September 1985, the Veteran was diagnosed with an acute cervical muscle spasm, acute left trapezius muscle spasm, and possible shingles, which was treated with a soft collar, oral medications, and heat to the affected area.  See September 1985 private treatment record.  An October 1987 treatment note reflects diagnosis of cervical subluxation secondary to cervicothoracic scoliosis, myospasm, and myalgia.  The post-service treatment records do not reflect reports of histories of pain, spasms, or other symptoms of a cervical spine disorder that were present during or since service separation.  

The record reflects no additional complaints of symptoms or treatment for a cervical spine disorder since service separation.  A September 2007 VA treatment record reflects that the Veteran denied any current complaints when he present to Iron Mountain VA medical center to establish care.  A review of the musculoskeletal system revealed no complaints of muscle cramps, joint pain, or stiffness, and no abnormalities of the neck or upper extremities were noted upon examination.  The record does not reflect evidence of diagnosis of degenerative arthritis of the cervical spine until the February 2017 VA examination, approximately 49 years after service, when updated radiographic imaging of the cervical spine was performed.  Overall, since service separation the evidence of record reflects acute and transient findings of signs of muscle spasm eight years after service separation in May 1976 when the Veteran was found to have minimal narrowing an straightening in cervical spine, approximately 10 years later in September 1985 when the Veteran was treated for acute cervical muscle spasm, and then two years later in October 1987 when the Veteran sought chiropractic treatment for symptoms of a cervical spine disorder, with no additional evidence of symptoms or diagnosis of a cervical spine disorder until the February 2017 VA examination.  Additionally, the February 2017 VA examination report contains the VA examiner's opinion that the Veteran's current cervical spine disorder was not incurred in or caused by an in-service event, injury, or illness.

The same evidence also shows that degenerative arthritis in the cervical spine did not manifest within one year of service separation.  Specifically, the medical and lay evidence reflects that the Veteran was first diagnosed with degenerative arthritis in the cervical spine in February 2017, approximately 49 years after service, and other histories presented during post-service treatment do not include a history of symptoms since service.  As degenerative arthritis did not manifest within one year of service separation, the criteria for manifestation of a cervical spine disability in the form of degenerative arthritis to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).  

On the question of direct nexus between the current cervical spine disability and service, the Board finds that the preponderance of the lay and medical evidence is against a finding that the currently diagnosed cervical spine disability is causally related to service.  As noted above, service treatment records do not reflect any complaints, treatment, or diagnosis of a neck disorder during service, including during in-service treatment for lumbosacral spasm in December 1965, during or after the in-service perianal fistulectomy in April 1966, during treatment for injury to the left rectus abdominis muscle in August 1968, and during the September 1968 service separation examination.  See Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).
The weight of the competent and credible evidence shows that symptoms of the cervical spine disorder did not occur until approximately eight years after active service in May 1976 when the Veteran was first noted to have minimal narrowing in the cervical spine, and then in September 1985 and October 1987during sporadic treatment for acute cervical muscle spasm.  There were no additional complaints of symptoms or diagnosis of a cervical spine disability until approximately 49 years after service separation in 2017.  See May 1976, September 1985, October 1987 private treatment records; February 2017 VA examination report.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (medical evidence is not required to demonstrate chronic knee symptoms in service and continuity of symptoms after service, but veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms).

Although the Veteran has provided lay statement that the current cervical spine disorder is related to complications during the perianal fistula surgery in April 1966, injury to the back and muscle spasm in the lumbosacral spine noted in December 1965, or injury to the left abdominal muscle in August 1968 the Veteran has not been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding whether the cervical spine disorder was caused by or is etiologically related to the aforementioned events, particularly, the requisite medical knowledge of how a disorders or injuries from different anatomical locations of the body can affect one another, i.e., how a disorder or disease of the perianal region, low back region, and abdominal region can cause degenerative disc disease in the anatomically remote cervical spine.  

Whether the current cervical spine disorder was caused by service or is otherwise etiologically related to service is a complex medical etiological question also involving internal and unseen processes unobservable by the Veteran.  As such, the Board finds that the Veteran's lay statements are not competent evidence on the question of etiology of the current cervical spine disability and are outweighed by the other evidence of record, specifically the VA medical opinion discussed below that address the question of etiology of the current cervical spine disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn, 12 Vet. App. at 301 (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

During the February 2017 VA examination, the VA examiner provided a negative nexus opinion, explaining that the current cervical spine disorder was not incurred in or otherwise related to service.  The VA examiner considered the relevant lay and medical evidence in rendering an opinion, including the Veteran's statements that the current cervical spine disorder is related to complications from the in-service perianal fistula surgery, the August 1968 service treatment record noting injury to the left rectus abdominis muscle, the post-service May 1976 x-ray showing minimal narrowing in the cervical spine, and the post-service September 1985 documenting acute muscle spasm, in reasoning that the perirectal abscess surgery, a one-time muscle spasm and the injury to the left rectus abdominis muscle does not cause degenerative disc disease of the cervical spine.  See February 2017 VA examination report.  The negative nexus opinion supports a finding that the current cervical spine disorder was not incurred in or caused by service, and is consistent with other probative and credible evidence of record including the service treatment records, post-service treatment records, and the Veteran's statement made for the purposes of obtaining treatment, which reflect that symptoms and treatment for a cervical spine disorder did not begin until approximately eight years after service separation when minimal narrowing of the cervical spine was first noted and arthritis in the cervical spine did not manifest until 49 years after service.  

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current cervical spine disorder and active service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a cervical spine disorder, on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Bilateral Shoulder Disorder

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against the finding that the Veteran has a right or left shoulder disability.  The competent evidence of record does not demonstrate a current diagnosis of a shoulder disability, that the Veteran is receiving any treatment for a shoulder disorder, or that the Veteran has persistent or recurrent symptoms of a shoulder disability to cause functional impairment of either shoulder.

In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, the evidence shows no right or left shoulder disability at any time during the current claim, including immediately prior to the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing that a recent diagnosis of disability prior to a veteran filing a claim is relevant evidence on the question of current disability).

The service treatment records do not reflect any complaints of, diagnosis of, or treatment for a shoulder disability during service.  During the September 1968 service separation examination, the Veteran reported that his present health was "good" and specifically denied any history of or current problems with arthritis, bone or joint deformity, and painful or trick shoulder.  See September 1968 service treatment record.  The only notation of a symptom of a shoulder disorder is noted in a 1985 private treatment record, when the Veteran was diagnosed with acute left trapezius muscle spasm.  The record does not show any additional complaints of, diagnosis of, or treatment for a shoulder disorder.  When the established care at the Iron Mountain VA medical center in September 2007, the Veteran denied any current problems; a review of the musculoskeletal system was negative for evidence of muscle cramps, joint pain or stiffness; the upper extremities were normal upon examination; and no diagnosis of a shoulder disorder was rendered.  See September 2007 VA treatment record.

The February 2017 VA examination report reflects that the VA examiner rendered no diagnosis associate with any claimed shoulder condition.  The VA examiner assessed a normal bilateral shoulder examination, as range of motion in both shoulders was normal with no evidence of pain on motion, the Veteran was able to perform repetitive use testing with no evidence of functional loss in either shoulder, there was no localized tenderness or pain on palpation of either shoulder, and muscle strength was 5/5 (normal) in both shoulders.  See February 2017 VA examination report.  Although the Veteran testified that he has had pain in both shoulders since separation from service, the lay and medical evidence in this case does not show functional impairment of either shoulder.  Pain alone without evidence of functional impairment is not sufficient to support a finding of a current shoulder "disability."  See Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018) (holding that pain can qualify as a disability where there is evidence of functional impairment of earning capacity).  As noted above, the evidence of record does not reflect painful or compensable limitation of motion of either shoulder, no evidence of crepitus, no localized pain or tenderness on palpation of the joint, and no evidence of any other disorder of the shoulder.  See September 2007 VA treatment record, February 2017 VA examination report.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200-5203).

The February 2017 VA examiner opined the Veteran did not have a current shoulder diagnosis or disorder, and explained that the record does not reflects evidence of continuity of care for a shoulder condition or shoulder pain, clinical examination of both shoulders was normal during the VA examination, and an x-ray of the shoulders taken during the VA examination was negative for a shoulder condition.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a right or left shoulder disorder, and the claim must be denied.  Because the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a right or left shoulder disorder is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


